Exhibit BY-LAWS of BMB Munai, Inc. (As Amended through July 8, 2010) ARTICLE I Offices Section 1.Registered Office.The address of the registered office of Corporation within the State of Nevada is 3230 East Flamingo Road, Suite 156, Las Vegas, Nevada 89121.The name of the registered agent of the Corporation at such address is Gateway Enterprises, Inc. Section 2.Other Offices.The Corporation shall also have and maintain an office or principal place of business at 202 Dostyk Avenue, Almaty, Kazakhstan 050051 and may also have offices at such other places, both within and without the State of Nevada, as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE
